

EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT ("Agreement") is made and entered into as of the 10th
day of June, 2014 by and between GrowBlox Sciences, Inc., a Delaware corporation
(hereinafter called the "Company"), and Andrea Small-Howard (hereinafter called
the "Executive").
 
Recitals
 
A. The Board of Directors of the Company (the "Board") desires to assure the
Company of the Executive's continued employment in an executive capacity and to
compensate her therefore.
 
B. The Board has determined that this Agreement will reinforce and encourage the
Executive's continued attention and dedication to the Company.
 
C. The Executive is willing to make her services available to the Company on the
terms and conditions hereinafter set forth.
 
Agreement
 
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties agree as follows:
 
1.           Employment.
 
1.1           Employment and Term. The Corporation hereby agrees to Chief
Financial employ the Executive as its Chief Science Officer, in such capacity,
agrees to provide services to the Corporation for the period beginning on June
10, 2014 and ending June 10, 2017 (the “TERMINATION DATE") (or such later date
as may be agreed to by the parties within 120 days prior to the Termination
Date) (the “EMPLOYMENT PERIOD").


1.2           Duties of Executive.  The Executive shall serve as the Chief
Science Officer of the Company. Subject to the preceding sentence, during the
term of Employment, the Executive shall diligently perform all services as may
be reasonably assigned to her by the Board, and shall exercise such power and
authority as may from time to time be delegated to her by the Board.  The
Executive shall be required to report solely to, and shall be subject solely to
the supervision and direction of the Board at duly called meetings thereof, and
no other person or group shall be given authority to supervise or direct
Executive in the performance of her duties.  In addition, the Executive shall
regularly consult with the Chairman of the Board with respect to the Company's
business and affairs.  The Executive shall devote her working time and attention
as he deems appropriate to the business and affairs of the Company (excluding
any vacation and sick leave to which the Executive is entitled), render such
services to the best of her ability, and use her reasonable best efforts to
promote the interests of the Company. It shall not be a violation of this
Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions, and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement.  Upon the execution of this Agreement, the Executive shall also
be named as a member of the Board of Directors.
 
 
- 1 -

--------------------------------------------------------------------------------

 
1.3           Place of Performance.  In connection with her employment by the
Company, the Executive shall be based in Los Angeles, CA except for travel
reasonably necessary in connection with the Company's business.
 
2.           Compensation.
 
2.1              Base Salary.  Commencing on the effective date of this
Agreement, the Executive shall receive a base salary at the annual rate of not
less than $78,000 per year payable in installments consistent with the Company's
normal payroll schedule, subject to applicable withholding and other taxes.


2.2           Restricted Stock Grant.
 
(a)           As compensation for entering into this Agreement, the Company
hereby grants and issue to the Executive 50,000 shares of the common stock of
the Company, that is currently traded on the Over The Counter Bulletin Board
under the symbol GBLX, upon the execution of this Agreement and 100,000 share on
the first anniversary of the execution of this Agreement.  On the second and
third year anniversaries’ of the execution of this Agreement 150,000 shares
shall be issued.  The stock is restricted as defined by the Rules and
Regulations promulgated under the Securities Act of 1933, as amended.  The
shares are fully paid and non-assessable.
 
3.           Expense Reimbursement and Other Benefits.
 
3.1           Expense Reimbursement.  During the term of Executive's employment
hereunder, the Company, upon the submission of reasonable supporting
documentation by the Executive, shall reimburse the Executive for all reasonable
expenses actually paid or incurred by the Executive in the course of and
pursuant to the business of the Company, including expenses for travel and
entertainment.
 
3.2           Vacation.  During the Initial Term, the Executive shall be
entitled to paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Company and its subsidiaries as in effect at any
time hereafter with respect to other key executives of the Company and its
subsidiaries; provided, however, that in no event shall Executive be entitled to
fewer than four weeks paid vacation per year.
 
3.3     Benefit Plans  The Company provides its executives certain employee
benefit plans and fringe benefits. Company reserves the right to amend, modify
or terminate any of these plans and benefits. You will be entitled to whatever
benefits may be provided to you in accordance with the terms of these plans and
benefits, as amended from time to time.
 
4.           Termination.
 
4.1           Termination for Cause.  Notwithstanding anything contained to the
contrary in this Agreement, this Agreement may be terminated by the Company for
Cause.  As used in this Agreement, "Cause" shall only mean (i) an act or acts of
personal dishonesty taken by the Executive and intended to result in substantial
personal enrichment of the Executive at the expense of the Company, (ii) subject
to the following sentences, repeated violation by the Executive of the
Executive's material obligations under this Agreement which are demonstrably
willful and deliberate on the Executive’s part and which are not remedied in a
reasonable period of time after receipt of written notice from the Company, or
(iii) the conviction of the Executive for any criminal act which is a felony.
For purposes of the preceding sentence, criminal act shall not include any act
that violates U.S. Federal law that is related in any way to cannabis. Upon any
determination by the Company's Board of Directors that Cause exists under clause
(ii) of the preceding sentence, the Company shall cause a special meeting of the
Board to be called and held at a time mutually convenient to the Board and
Executive, but in no event later than ten (10) business days after Executive's
receipt of the notice contemplated by clause (ii).  Executive shall have the
right to appear before such special meeting of the Board with legal counsel of
his choosing to refute any determination of Cause specified in such notice, and
any termination of Executive's employment by reason of such Cause determination
shall not be effective until Executive is afforded such opportunity to
appear.  Any termination for Cause pursuant to clause (i) or (iii) of the first
sentence of this Section 4.1 shall be made in writing to Executive, which notice
shall set forth in detail all acts or omissions upon which the Company is
relying for such termination.  Upon any termination pursuant to this Section
4.1, the Executive shall be entitled to be paid her Base Salary to the date of
termination and the Company shall have no further liability hereunder (other
than for reimbursement for reasonable business expenses incurred prior to the
date of termination).
 
 
- 2 -

--------------------------------------------------------------------------------

 
4.2           Disability.  Notwithstanding anything contained in this Agreement
to the contrary, the Company, by written notice to the Executive, shall at all
times have the right to terminate this Agreement, and the Executive's employment
hereunder, if the Executive shall, as the result of mental or physical
incapacity, illness or disability, fail to perform her duties and
responsibilities provided for herein for a period of more than sixty (60)
consecutive days in any 12-month period.  Upon any termination pursuant to this
Section 4.2, the Executive shall be entitled to be paid her Base Salary to the
date of termination and the Company shall have no further liability hereunder
(other than for reimbursement for reasonable business expenses incurred prior to
the date of termination).
 
4.3           Death.  In the event of the death of the Executive during the term
of her employment hereunder, the Company shall pay to the estate of the deceased
Executive an amount equal to the sum of (x) any unpaid amounts of her Base
Salary to the date of her death, plus (y) six months of Base Salary, and the
Company shall have no further liability hereunder (other than for reimbursement
for reasonable business expenses incurred prior to the date of the Executive's
death).
 
4.4           Termination Without Cause.  At any time the Company shall have the
right to terminate Executive's employment hereunder by written notice to
Executive; provided, however, that the Company shall (i) pay to Executive any
unpaid Base Salary accrued through the effective date of termination specified
in such notice, and (ii) pay to the Executive in a lump sum, in cash within 30
days after the date of employment termination, an amount equal to the product of
(x) the sum of the Executive’s then Base Salary plus the amount of the highest
annual bonus or other incentive compensation payment theretofore made by the
Company to the Executive, multiplied times (y) one.  The Company shall be deemed
to have terminated the Executive's employment pursuant to this Section 4.4 if
such employment is terminated (i) by the Company without Cause, or (ii) by the
Executive voluntarily for "Good Reason."  For purposes of this Agreement, "Good
Reason" means
 
(a)           the assignment to the Executive of any duties inconsistent in any
respect with the Executive's position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 1.2 of this Agreement, or any other action by the Company which
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated,  insubstantial and inadvertent action
not taken in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive;
 
(b)           any failure by the Company to comply with any of the provisions of
Section 2, Section 3, Section 7 or Section 17 of this Agreement,  other than an
isolated, insubstantial and inadvertent failure not occurring in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by the Executive;
 
(c)           any purported termination by the Company of the Executive's
employment otherwise than as expressly permitted by this Agreement;
 
(d)           any failure by the Company to comply with and satisfy Section
10(c) of this Agreement; or
 
(e)           any termination by the Executive for any reason during the
three-month period following the effective date of any "Change in Control".
 
For purposes of this Section 4.4, any good faith determination of "Good Reason"
made by the Executive shall be conclusive.
 
In addition to other rights the Executive has pursuant to this Section 4.4, if
the Executive is terminated by the Company pursuant to this Section 4.4, or if
the Executive terminates his own employment for “Good Reason” pursuant to
Section 4.4(e) with regard to “Change in Control”, if on the date of termination
the Executive has worked for the Company less than three years from the date of
this Agreement, the  Executive shall be entitled to receive the shares of stock
he would have received under Section 2.2 if he had been employed for a full
three years from the date of this Agreement.
 
 
- 3 -

--------------------------------------------------------------------------------

 
5.           Change in Control.  For purposes of this Agreement, a “Change in
Control” shall mean:
 
(a)           The acquisition (other than by or from the Company), at any time
after the date hereof, by any person, entity or "group", within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
"Exchange Act"), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50%or more of either the then outstanding
shares of common stock or the combined voting power of the Company's then
outstanding voting securities entitled to vote generally in the election of
directors; or
 
(b)           All or any of the individuals who, as of the date hereof,
constitute the Board (as of the date hereof the "Incumbent Board") cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company's shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or  threatened election contest relating to the
election of the directors of the Company, as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) shall be, for purposes of
this Agreement, considered as though such person were a member of the Incumbent
Board; or
 
(c)           Approval by the stockholders of the Company of (A) a
reorganization, merger or consolidation with respect to which persons who were
the shareholders of the Company immediately prior to such reorganization, merger
or consolidation do not, immediately thereafter, own more than 50% of the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged or consolidated company's then outstanding voting
securities, (B) a liquidation or dissolution of the Company, or (C) the sale of
all or substantially all of the assets of the Company, unless the approved
reorganization, merger, consolidation, liquidation, dissolution or sale is
subsequently abandoned.
 
(d)           The approval by the Board of the sale, distribution and/or other
transfer or action (and/or series of sales, distributions and/or other transfers
or actions from time to time or over a period of time), that results in the
Company's ownership of less than 50% of the Company's current assets.
 
6.           Restrictive Covenants.
 
6.1           Nondisclosure.  During her employment and for twelve (12) months
thereafter, Executive shall not divulge, communicate, use to the detriment of
the Company or for the benefit of any other person or persons, or misuse in any
way, any Confidential Information (as hereinafter defined) pertaining to the
business of the Company.  Any Confidential Information or data now or hereafter
acquired by the Executive with respect to the business of the Company shall be
deemed a valuable, special and unique asset of the Company that is received by
the Executive in confidence and as a fiduciary, and Executive shall remain a
fiduciary to the Company with respect to all of such information.  For purposes
of this Agreement, "Confidential Information" means all material information
about the Company's business disclosed to the Executive or known by the
Executive as a consequence of or through her employment by the Company
(including information conceived, originated, discovered or developed by the
Executive) after the date hereof, and not generally known.
 
 
- 4 -

--------------------------------------------------------------------------------

 
6.2           Nonsolicitation of Employees.  While employed by the Company and
for a period of six (6) months thereafter, Executive shall not directly or
indirectly, for herself or for any other person, firm, corporation, partnership,
association or other entity, attempt to employ or enter into any contractual
arrangement with any employee or former employee of the Company, unless such
employee or former employee has not been employed by the Company for a period in
excess of six months.
 
6.3           Injunction.  It is recognized and hereby acknowledged by the
parties hereto that a breach by the Executive of any of the covenants contained
in Section 6.1, 6.2 or 6.3 of this Agreement will cause irreparable harm and
damage to the Company, the monetary amount of which may be virtually impossible
to ascertain.  As a result, the Executive recognizes and hereby acknowledges
that the Company shall be entitled to an injunction from any court of competent
jurisdiction enjoining and restraining any violation of any or all of the
covenants contained in this Section 6 by the Executive or any of his affiliates,
associates, partners or agents, either directly or indirectly, and that such
right to injunction shall be cumulative and in addition to whatever other
remedies the Company may possess.
 
7.           Other Matters.
 
Election of Executive as Director.  Contemporaneously herewith, the Board is
appointing Executive to fill the position of a Director.  For so long as the
Executive continues to serve as the Company’s Chief Science Officer, the Company
shall cause the nomination of the Executive as a Director at each stockholder
meeting at which election of directors is considered and otherwise use its
best  efforts to cause the election of the Executive as a Director of the
Company.
 
8.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware.
 
9.           Notices:  Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given when
delivered by hand or when deposited in the United States mail, by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
 
If to the Company:
GrowBlox Sciences, Inc.
7152 Lake Mead Blvd, Suite 300
Las Vegas, NV 89128
 
If to the Executive:
Dr. Andrea Small-Howard
7152 Lake Mead Blvd, Suite 300
Las Vegas, NV 89128
 
with a copy to:
Gary Henrie, Attorney at Law
3518 N. 1450 W.
Pleasant Grove, Utah  84062
 



or to such other addresses as either party hereto may from time to time give
notice of to the other in the aforesaid manner.
 
 
- 5 -

--------------------------------------------------------------------------------

 
10.           Successors.
 
(a)           This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive's legal
representatives.
 
(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.
 
(c)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, "Company" shall mean the Company as
hereinbefore defined and any successor to its business and/or assets which
assumes and agrees to perform this Agreement by operation of law or otherwise.
 
11.           Severability.  The invalidity of any one or more of the words,
phrases, sentences, clauses or sections contained in this Agreement shall not
affect the enforceability of the remaining portions of this Agreement or any
part thereof, all of which are inserted conditionally on their being valid in
law, and, in the event that any one or more of the words, phrases, sentences,
clauses or sections contained in this Agreement shall be declared invalid, this
Agreement shall be construed as if such invalid word or words, phrase or
phrases, sentence or sentences, clause or clauses, or section or sections had
not been inserted.  If such invalidity is caused by length of time or size of
area, or both, the otherwise invalid provision will be considered to be reduced
to a period or area which would cure such invalidity.
 
12.           Waivers.  The waiver by either party hereto of a breach or
violation of any term or provision of this Agreement shall not operate nor be
construed as a waiver of any subsequent breach or violation.
 
13.           Damages.  Nothing contained herein shall be construed to prevent
the Company or the Executive from seeking and recovering from the other damages
sustained by either or both of them as a result of its or her breach of any term
or provision of this Agreement.
 
14.           No Third Party Beneficiary.  Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
(other than the parties hereto and, in the case of Executive, her heirs,
personal representative(s) and/or legal representative) any rights or remedies
under or by reason of this Agreement.
 
15.           Full Settlement.  The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others.  In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement.  The Company
agrees to pay, to the full extent permitted by law, all legal fees and expenses
which the Executive may reasonably incur as a result of any contest (regardless
of the outcome thereof) by the Company or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of any payment pursuant to Section 16 of this
Agreement), plus in each case interest at the applicable Federal rate provided
for in Section 7872(f)(2) of the Code.
 
 
- 6 -

--------------------------------------------------------------------------------

 
16.           Certain Reduction of Payments by the Company.
 
(a)           Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
"Payment"), would be nondeductible by the Company for Federal income tax
purposes because of Section 280G of the Code, then the aggregate present value
of amounts payable or distributable to or for the benefit of the Executive
pursuant to this Agreement (such payments or  distributions pursuant to this
Agreement are hereinafter referred to as "Agreement Payments") shall be reduced
to the Reduced Amount.  The "Reduced Amount" shall be an amount expressed in
present value which maximizes the aggregate present value of Agreement Payments
without causing any Payment to be nondeductible by the Company because of
Section 280G of the Code.  Anything to the contrary notwithstanding, if the
Reduced Amount is zero and it is determined further that any Payment which is
not an Agreement Payment would nevertheless be nondeductible by the Company for
Federal income tax purposes because of Section 280G of the Code, then the
aggregate present value of Payments which are not Agreement Payments shall also
be reduced (but not below zero) to an amount expressed in present value which
maximizes the aggregate present value of Payments without causing any Payment to
be nondeductible by the Company because of Section 280G of the Code.  For
purposes of this Section 16, present value shall be determined in accordance
with Section 280G(d)(4) of the Code.  Any amount which is not paid in the
taxable year in which it was originally scheduled to be paid as a result of the
postponement thereof pursuant hereto shall be payable in the next succeeding
taxable year in which such payment will not result in the disallowance of a
deduction pursuant to either Section 162(m) or 280G of the Code; provided,
however, that all postponed payments shall be placed in a Rabbi trust or similar
vehicle for the benefit of the Executive in such a way that the amounts so
transferred are not taxable to such person or deductible by the Company until
payment from such vehicle to the Executive is made.  In the event a payment has
been made to the Executive, but then disallowed as a deduction by the Internal
Revenue Service and return of the payment is required into the trust, said
payment to the Executive shall be treated as a loan and said payment to the
trust shall be treated as repayment of said loan.  The Company shall not pledge,
hypothecate or otherwise encumber any amounts held in the trust or other similar
vehicle for the benefit of the Executive hereunder.
 
(b)           All determinations required to be made under this Section 16 shall
be made by the L J Sullivan, CPA, LLC or, at the Executive's option, any other
nationally or regionally recognized firm of independent public accountants
selected by the Executive and approved by the Company, which approval shall not
be unreasonably withheld or delayed (the "Accounting Firm"), which shall provide
(i) detailed supporting calculations both to the Company and the Executive
within twenty (20) business days of the termination of Executive’s employment or
such earlier time as is requested by the Company, and (ii) an opinion to the
Executive that he has substantial authority not to report any excise tax on her
Federal income tax return with respect to any Payments.  Any such determination
by the Accounting Firm shall be binding upon the Company and the Executive.  The
Executive shall determine which and how much of the Payments shall be eliminated
or reduced consistent with the requirements of this Section 16, provided that,
if the Executive does not make such determination within ten business days of
the receipt of the calculations made by the Accounting Firm, the Company shall
elect which and how much of the Payments shall be eliminated or reduced
consistent with the requirements of this Section 16 and shall notify the
Executive promptly of such election.  Within five business days thereafter, the
Company shall pay to or distribute to or for the benefit of the Executive such
amounts as are then due to the Executive under this Agreement.  All fees and
expenses of the Accounting Firm incurred in connection with the determinations
contemplated by this Section 16 shall be borne by the Company.
 
(c)           As a result of the uncertainty in the application of Section 280G
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Payments will have been made by the Company which
should not have been made ("Overpayment") or that additional Payments which will
not have been made by the Company could have been made ("Underpayment"), in each
case, consistent with the calculations required to be made hereunder.  In the
event that the Accounting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against the Executive which the Accounting Firm
believes has a high probability of success, determines that an Overpayment has
been made, any such Overpayment paid or distributed by the Company to or for the
benefit of the Executive shall be treated for all purposes as a loan ab initio
to the Executive which the Executive shall repay to the Company together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code; provided, however, that no such loan shall be deemed to have been made
and no amount shall be payable by the Employee to the Company if and to the
extent such deemed loan and payment would not either reduce the amount on which
the Executive is subject to tax under Section 1 and Section 4999 of the Code or
generate a refund of such taxes.  In the event that the Accounting Firm, based
upon controlling precedent or other substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.
 
17.           Conflicts With Certain Existing Arrangements.  The Company agrees
that (x) it shall not hereafter acquire a “Conflicting Organization” or
otherwise expand its present business activities such that Executive could
reasonably be expected to be deemed in breach or violation of such
non-competition covenants, and (y) it shall indemnify and hold harmless the
Executive from any and all damages that Executive may hereafter suffer or incur
by reason of any such Company acquisition or expansion of business after the
date hereof.
 
18.           Indemnification.  The Company agrees to promptly execute and
deliver to Executive an Indemnification Agreement in substantially the same form
as described to the Executive by Gary Henrie, Attorney at Law within 15 days of
the date of execution of this Agreement.
 

 
- 7 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 


COMPANY:
 
GrowBlox Sciences, Inc.
 
/s/ Steven Weldon___________
 
EXECUTIVE:
 
/s/ Andrea Small-Howard______
 

 
- 8 -

--------------------------------------------------------------------------------

 
